Citation Nr: 1218695	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-41 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative changes of lumbar intervertebral discs at L4-5 and L5-S1 with dysthesia to the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from February 1999 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last had a VA examination in July 2009 (with August 2009 addendum) to evaluate his service-connected lumbar spine disability.  During his February 2012 videoconference hearing, the Veteran testified that his lumbar spine disability had gotten worse since that time.  Specifically, he stated that he had noticed increased pain, decreased mobility, greater difficulty in bending forward, and partial paralysis on his right side.  Hearing Transcript at 3 - 4.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  38 C.F.R. § 3.159(c)(4)(i) (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected degenerative changes of lumbar intervertebral discs at L4-5 and L5-S1 with dysthesia to the right leg.

The claims file reflects that the Veteran has received VA medical treatment for his service-connected lumbar spine disability from the VA Medical Center (VAMC) in Albany, New York; however, as the claims file only includes treatment records from that provider dated up to August 2009, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reported full-time employment at his February 2012 personal hearing.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records pertaining to the service-connected degenerative changes of lumbar intervertebral discs at L4-5 and L5-S1 with dysthesia to the right leg from the Albany VAMC for the period from August 2009 to the present.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran should be afforded an appropriate VA spine examination to determine the current nature, extent, and severity of his service-connected degenerative changes of lumbar intervertebral discs at L4-5 and L5-S1 with dysthesia to the right leg.  All indicated tests and studies (to include X-rays) are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should indicate whether there is forward flexion of the thoracolumbar spine less than 30 degrees or favorable ankylosis of the thoracolumbar spine.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.


The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner must also state whether the Veteran has any neurologic impairment.  If neurologic impairment is identified and attributed to the Veteran's lumbar spine disability, the examiner should identify the nerve group(s) involved.  He or she should also indicate whether the Veteran experiences mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the affected nerve group(s).

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the August 2009 SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

